Citation Nr: 1136478	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-50 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected left knee disability.  

3.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.  

4.  Entitlement to a disability evaluation in excess of 20 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1993 to April 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and February 2010 rating decisions of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, denying the claims currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran requested a Board hearing at his local VA office in November 2010.  VA subsequently mailed a letter to the Veteran in April 2011, notifying him that he had been scheduled for a hearing on June 24, 2011.  The record reflects that the Veteran failed to report to his scheduled hearing.  However, a review of the Veteran's address listed on the April 2011 letter reveals a typographical error in his unit number.  As such, it is not clear that the Veteran was ever notified about his scheduled hearing.  The Veteran should be rescheduled for his requested hearing at his local RO before a Board Member at the earliest convenience.  Notice of his scheduled hearing should be mailed to the Veteran's most recent address of record.  See 38 C.F.R. § 20.700(a) (2010).



	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing with a Travel Board Member at his local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


